           Case 1:96-cr-00789-AJN Document 41
                                           42 Filed 08/26/20
                                                    09/02/20 Page 1 of 1
                                                                       3
                                           U.S. Department of Justice
 [Type text]
                                                        United States Attorney
                                                        Southern District of New York

                                                        The Silvio J. Mollo Building
                                                        One Saint Andrew’s Plaza
                                                        New York, New York 10007


                                                        August 26, 2020

 By ECF
 Hon. Alison J. Nathan
 United States District Judge
 Southern District of New York
 40 Foley Square                                                       9/2/2020
 New York, New York 10007

        Re:         United States v. Levanger Belcher, 96 CR 789 (AJN)

 Dear Judge Nathan:

         The parties jointly and respectfully write in response to the Court’s order of June 25, 2020.
 In that order, the Court directed the parties to submit a letter advising the Court whether the parties
 seek to proceed by videoconference, and whether the parties seek a further adjournment.

        The parties respectfully request to proceed on September 9, 2020, with a telephonic
 conference. The defendant is currently on bail in Florida, and although the defendant has access
 to a computer, it is uncertain whether that computer will permit him to participate reliably in a
 videoconference. The parties therefore ask to proceed by telephone.

        In the alternative, the parties respectfully request that the Court permit the parties to provide
 a further status update in one week. That time would allow the parties to investigate further
 whether the defendant will be able to participate in a videoconference with the Court or, if not, to
 seek an adjournment.


7KH6HSWHPEHUFRQIHUHQFHZLOO        Respectfully submitted,
SURFHHGE\WHOHFRQIHUHQFH'HIHQGDQW
VKRXOGVLJQDQGUHWXUQWKHDWWDFKHG           AUDREY STRAUSS
ZDLYHURISK\VLFDOSUHVHQFHSULRUWRWKH      Acting United States Attorney
FRQIHUHQFH'HIHQGDQW VFRXQVHOPD\
VLJQRQ'HIHQGDQW VEHKDOILIDXWKRUL]HG
E\'HIHQGDQWWRGRVR7KH&RXUWZLOO
LVVXHDVFKHGXOLQJRUGHUZLWKWKHFDOOLQ by: _____________________________
                                               _____________________
LQIRUPDWLRQSULRUWRWKHFRQIHUHQFH         Andrew A. Rohrbach
6225'(5('                                    Assistant United States Attorney
                                               (212) 637-2345
                                   9/1/2020
 CC: Xavier Donaldson, Esq. (By ECF)
               Case 1:96-cr-00789-AJN Document 42 Filed 09/02/20 Page 2 of 3
                                                                                                        April 10, 2020

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
UNITED STATES OF AMERICA
                                                                              WAIVER OF RIGHT TO BE PRESENT AT
                                   -v-                                        CRIMINAL PROCEEDING
                                          ,                                      -CR-    ( )( )
                                               Defendant.
-----------------------------------------------------------------X

Check Proceeding that Applies

____       Arraignment

           I have been notified of the specifications of violation of the terms of supervised release that have been
           filed against me and have discussed the specifications with my attorney. I understand that I have a right
           to appear before a judge in a courtroom in the Southern District of New York to confirm that I have
           received and reviewed the specifications; to have the specifications read aloud to me if I wish; and to
           enter a denial or admission of violation before the judge. By signing this document, I wish to advise the
           court that I willingly give up my right to appear in a courtroom in the Southern District of New York to be
           informed of these specifications and to enter a denial or admission.


Date:                  ____________________________
                       Signature of Defendant


                       ____________________________
                       Print Name



___        Supervised Release Conference

           I understand that I have a right to appear before a judge in a courtroom in the Southern District of New
           York at the time the conditions of my release on supervision or my remand to custody are discussed. I
           have discussed these rights with my attorney and wish to give up these rights for the period of time in
           which access to the courthouse has been restricted on account of the COVID-19 pandemic. I request that
           my attorney and I be permitted to participate by telephone, or if it is reasonably available by
           videoconferencing, in any conference with the court at which such conditions or my remand are
           discussed.

Date:                  ____________________________
                       Signature of Defendant


                       ____________________________
                       Print Name



I hereby affirm that I am aware of my obligation to discuss with my client the specifications of violation of
supervised release, my client’s rights to attend and participate in the criminal proceedings encompassed by this
            Case 1:96-cr-00789-AJN Document 42 Filed 09/02/20 Page 3 of 3



waiver, and this waiver form. I affirm that my client knowingly and voluntarily consents to the proceedings being
held without my client being physically present in court.

Date:             ____________________________
                  Signature of Defense Counsel


                  ____________________________
                  Print Name


Addendum for a defendant who requires services of an interpreter:

I used the services of an interpreter to discuss these issues with the defendant. The interpreter also translated this
document, in its entirety, to the defendant before the defendant signed it. The interpreter’s name is:
_______________________.



Date:             _________________________
                  Signature of Defense Counsel




Accepted:         ________________________
                  Signature of Judge
                  Date:




                                                          2
